Filed 7/3/14 P. v. Waiton CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139498
v.
THOMAS DAVID WAITON,                                                 (Sonoma County
                                                                     Super. Ct. No. SCR628630,
         Defendant and Appellant.                                    SCR 632438)



         Thomas David Waiton appeals from an order deeming him incompetent to stand
trial on making criminal threats and drug charges, committing him to a state hospital, and
authorizing the facility to administer antipsychotic medication to him involuntarily. He
contends the trial court erred in denying his Marsden1 motion without a hearing, where
the request to substitute counsel was made after the court found him incompetent to stand
trial but before it held the involuntary medication and placement hearing. The orders
were entered in June and July 2013.
         In June 2014, after the appeal was fully briefed, appellate counsel wrote to the
court, reporting he had learned that appellant had been declared competent and entered no
contest pleas to two counts, that the trial court suspended imposition of sentence, and that
appellant was released from custody. The issues raised by the appeal are therefore moot,
and we lack jurisdiction to consider them further. (Giles v. Horn (2002) 100 Cal. App. 4th
206, 226-227; People v. Lindsey (1971) 20 Cal. App. 3d 742, 743-744.)

1
         People v. Marsden (1970) 2 Cal. 3d 118.

                                                             1
                                  DISPOSITION
     The appeal is dismissed as moot.




                                            _________________________
                                            REARDON, ACTING P. J.


We concur:


_________________________
RIVERA, J.


_________________________
HUMES, J.




                                        2